DETAILED ACTION

Status of Claims
•    The following is a notice of allowance in response to the examiner initiated interview dated 02/22/2022.
•    Claim 1 has been amended. Claims 1, 4, 7, and 9-10 are pending and are allowed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. KR1020180059493, filed on 05/25/2018 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS

Authorization for this examiner’s amendment was given by Attorney Seong Il Jeong on 02/22/2022.

1. (Currently Amended) A product sales system utilizing a product purchase history, product of interest, and customer review of an acquaintance, the product sales system comprising: 
a former purchaser terminal adapted to be used by a former purchaser, and configured to receive a customer review for a purchased product from the former purchaser and to register the customer review with a product sales server; 
a prospective purchaser terminal adapted to be used by a prospective purchaser who desires to purchase a product, and configured to connect with the product sales server, to select a product to be purchased, to receive an acquaintance customer review, which is a customer review registered by an acquaintance of the prospective purchaser, among customer reviews of former purchasers allocated and registered for the selected product to be purchased from the product sales server, and to display the acquaintance customer review; and 
the product sales server configured to connect the former purchaser terminal and the prospective purchaser terminal via a communication network, 
wherein the product sales server: 
manages membership sign-up of the former purchaser and the prospective purchaser; 

determines information about the acquaintance of the prospective purchaser, the prospective purchaser desiring to purchase the selected product to be purchased, extracts the acquaintance customer review, registered by the acquaintance, from customer reviews for the product to be purchased, and matches the acquaintance customer review with the prospective purchaser; 
registers and stores the customer review registered by the former purchaser terminal for each product, and provides the acquaintance customer review of the acquaintance of the prospective purchaser to the prospective purchaser terminal; and 
manages payment and delivery information, entered for a product purchase by the prospective purchaser who has examined the acquaintance customer review, 
wherein the former purchaser terminal registers information about a product of interest, which has not been actually purchased and in which the former purchaser is interested, with the product sales server; 
wherein the product sales server is configured to register and store information about a product of interest of a member registered in the product sales server; and 
wherein the product sales server extracts the information about a product of interest, in which the acquaintance of the prospective purchaser is interested, from registered information about products of interests, and provides the extracted information about a product of interest to the prospective purchaser terminal, 

Reply to Office Action dated October 05, 2021by requesting, via an application program interface (API), SNS friend account information while providing 
by requesting, via the API, a telephone number database (DB) of the prospective purchaser, registered in the prospective purchaser terminal, from the prospective purchaser terminal or by requesting, via the API, the telephone number DB of the prospective purchaser from a cloud server, 
wherein the product sales server is configured to provide a chat window that enables chatting to be made between the prospective purchaser and the acquaintance, the matching is performed with the information requested and provided by the API, and in response to determining the matching of the information, the chat window is presented on a terminal of the acquaintance and the prospective purchaser terminal by means of a chat window process call to the API provided by a SNS provider, and 
wherein a ratio of a used product purchase price to a new product purchase price is displayed in a purchase condition comparison window provided to the prospective purchaser terminal, the used product purchase price being a price for which  for which 



Reasons for Allowance
Eligibility Considerations
The amended claims recite eligible subject matter. Specifically, the amended claims do more than apply the abstract idea using a generic computer because the recited additional elements of the claim apply or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the exception. For example, claim 1 recites limitations receiving information via an API, in response, serving a chat window via an API. The claimed feature of serving the chat window via the API in response to information received in this way, does more than just apply the judicial exception and uses the judicial exception in a meaningful way beyond generally linking. The features are now more than just peripherally incorporated into the claims to implement the abstract idea. Thus, the claimed features would require that a computer is an integral part of the claimed method, and therefore the claims recite eligible subject matter because the claimed features integrate the judicial exception into a practical application.

Prior Art Considerations
Claims 1, 4, 7, and 9-10 are allowable for the reasons set forth in the Office action dated 10/05/2021. For further details see the Office action dated 10/05/2021.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625